In an action to recover damages for breach of contract, the defendant appeals from an order and judgment (one paper) of the Supreme Court, Rockland County (Meehan, J.), dated May 23, 1994, which upon granting the plaintiff s motion for summary judgment and denying the defendant’s motion for summary judgment, is in favor of the plaintiff and against the defendant in the principal sum of $25,000.
Ordered that the order and judgment is affirmed, with costs.
Contrary to the defendant’s contention, the insurance policy *547in question explicitly provides that the plaintiff may "make such investigation and settlement of any claim or suit as it deems expedient.” Thus, the plaintiff’s settlement of the underlying personal injury action without the defendant’s knowledge or consent was in accordance with the terms of the insurance policy (see, Feliberty v Damon, 72 NY2d 112, 116).
The defendant’s remaining contentions are without merit. Sullivan, J. P., O’Brien, Altman and Goldstein, JJ., concur.